Case: 20-50409     Document: 00515763866         Page: 1     Date Filed: 03/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 3, 2021
                                  No. 20-50409                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Calvin Ray Davis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:08-CR-48-2


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Calvin Ray Davis, federal prisoner # 83066-080, filed a motion under
   18 U.S.C. § 3582(c)(2) to reduce his 180-month sentence for aiding and
   abetting in the possession with intent to distribute 50 grams or more of crack
   cocaine. The district court denied his motion, stating that his sentence had


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50409      Document: 00515763866           Page: 2    Date Filed: 03/03/2021




                                     No. 20-50409


   already been reduced and that he was not eligible for a further reduction.
   Davis appealed and filed a motion for leave to proceed in forma pauperis
   (IFP) on appeal. The district court denied his IFP motion and certified that
   his appeal was not taken in good faith.
          Challenging the district court’s certification, Davis moves for leave to
   proceed IFP on appeal. “An appeal may not be taken [IFP] if the trial court
   certifies in writing that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3).
   This court’s inquiry into whether the appeal is taken in good faith “is limited
   to whether the appeal involves legal points arguable on their merits (and
   therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
   (internal quotation marks and citations omitted). If the court upholds the
   district court’s certification, the appellant must pay the filing fee or the
   appeal will be dismissed for want of prosecution. See Baugh v. Taylor, 117
   F.3d 197, 202 (5th Cir. 1997). However, if the appeal is frivolous, this court
   may dismiss it sua sponte. Id. at 202 & n.24; 5th Cir. R. 42.2.
          Davis argues he is eligible for a sentence reduction based on
   Amendment 782 of the Sentencing Guidelines, which modified the drug-
   quantity table in U.S.S.G. § 2D1.1. See United States v. Morgan, 866 F.3d 674,
   675 (5th Cir. 2017). Pursuant to 18 U.S.C. § 3582(c)(2), a defendant is
   eligible for a sentence reduction if he was sentenced “based on a sentencing
   range that has subsequently been lowered by” a retroactive amendment to
   the Sentencing Guidelines. See Dillon v. United States, 560 U.S. 817, 821
   (2010). This court reviews a district court’s denial of a motion to reduce a
   sentence pursuant to § 3582(c)(2) for abuse of discretion. United States v.
   Drath, 89 F.3d 216, 218 (5th Cir. 1996).
          In Davis’s case, the district court had already taken Amendment 782
   into account when it reduced his sentence in 2019. Davis has not pointed to
   any retroactive amendments that have since lowered his guidelines




                                          2
Case: 20-50409     Document: 00515763866          Page: 3   Date Filed: 03/03/2021




                                   No. 20-50409


   sentencing range, and he is therefore not eligible for a further sentence
   reduction under § 3582(c)(2). See Morgan, 866 F.3d at 675-77.
         Davis has failed to demonstrate a nonfrivolous argument that the
   district court abused its discretion in denying his § 3582(c)(2) motion. See
   id.   Accordingly, his IFP motion is DENIED, and his appeal is
   DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir.
   R. 42.2.




                                        3